Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Request for Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.  Claims 1, 3, 4, 6-10, 12, 14-21, 23, 25 and 27-30 are pending in this application, with claims 14-21 and 23 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1, 3, 4, 6-10, 12, 25, and 27-30 are examined herein.

   Claim Interpretation
Claim 1 as amended recites “wherein the absorbent adheres to where it is applied…even when the workpiece is shaken or moved” [emphasis added].  The examiner notes that nothing in this claim requires shaking or moving the workpiece.
  
			Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 29 depends from claim 5, which has been canceled, and claim 30 in turn depends from claim 29.  For purposes of examination, claim 29 will be treated as dependent upon claim 1.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. (US 2014/0335368) in view of any of Driffort et al. (U.S. Patent 3,475,639), Miyamoto et al. (US 2010/0296253) or JP 59-179265 (and its translation of record).
Faruque discloses a method that includes locally applying a high-temperature resistant material such as graphite (equivalent to the presently claimed “absorbent”) to at least one surface of aluminum alloy parts; see para. [0033] and part 914 in Fig. 1 of Faruque.  Figs. 10-15 of Faruque illustrate various embodiments where that material is not applied to certain regions of the aluminum alloy.  Then the alloy passes through a heating station 920 (see para. [0054-0055] of Faruque), i.e. “the workpiece is irradiated in order to increase its temperature” as claimed.  With respect to the last three lines of claim 1 as amended, it is first noted that the instant claim does not require shaking or moving the workpiece; see the “Claim Interpretation” 
With respect to claim 3, the statement in Faruque para [0033] of depositing the graphite on “at least one” surface of the aluminum would render obvious depositing it on “at least two” sides of the workpiece as claimed.  With respect to claim 4, graphite is normally black and/or dark grey.  With respect to claim 25, Faruque pra. [0031] indicates the prior art method may employ 2000 series Al alloys, which contains copper and many of which contain magnesium.  With respect to claim 27, para. [0066] of Faruque discloses bending.  With respect to claims 28 and 30, Faruque para. [0055] indicates that heating is in a continuous furnace at 300-5800C, equivalent to “infrared heating” as claimed.
Faruque does not disclose applying the graphite in a carrier medium including at least one of a hydrocarbon and an alcohol as required by the instant claims, and therefore does not disclose the limitations of instant claims 7 and 29.  Rather, Faruque para. [0033] merely states that the graphite is deposited “using a known technique” and that “any suitable process may be used”.  Each of Driffort, Miyamoto, and JP ‘265 are directed to methods that include coating aluminum alloys with a material including graphite, i.e. are in a related field of endeavor as Faruque. Each of the secondary references indicate that it was known in the art, at the time of filing of the present invention, to apply the graphite using a carrier medium as presently claimed. See, for instance, Driffort col. 2, II. 37-40, Miyamoto para. [0031], or the bottom portion of page 2 of the translation of JP ‘265. In all such cases the carrier medium is clearly liquid, in accord with instant claim 7.
With respect to claim 29, this claim merely states a grain size of the graphite.  In general, the mere recitation of a numerical parameter in an otherwise known process will not result in patentability of a claim directed to that process, absent evidence of criticality of the numerical 
Thus, the disclosure of Faruque, combined with that of Driffort et al., Miyamoto et al. or JP 59-179265 would have at least suggested a method as presently claimed to one of ordinary skill in the art.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. in view of any of Driffort et al., Miyamoto et al. or JP 59-179265, as set forth above, and further in view of Carsley et al. (U.S. Patent 8,211,251).
None of Faruque, Driffort, Miyamoto or JP ‘265, discussed supra, explicitly disclose the limitations of the instant claims.  Carsley is directed to a method of applying a coating of a material such as graphite to an aluminum alloy panel followed by heating the panel, i.e. is in a similar field of endeavor as Faruque.  With respect to claim 6, Carsley col. 9, II. 39-42 discusses an embodiment in which an absorbent is applied in the form of a powder suspended in a water solution and that the water evaporates after application. With respect to claim 8, Carsley col. 3, II. 35-38 discloses that the absorbent can be applied using any one of a number of techniques, including spraying, and one of skill in the art would appreciate that spraying a material generally involves having the material emanate from a nozzle. With respect to claim 9, Carsley col. 3, l. 36 indicates the absorbent can be applied by means of a roller.  
Given that Faruque indicates that the graphite may be applied to the aluminum alloy materials “using a known technique” or by “any suitable process”, it would have been obvious for one of skill in the art to incorporate these features as disclosed by .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. in view of any of Driffort et al., Miyamoto et al. or JP 59-179265, and further in view of Thym et al. (U.S. Patent 3,983,889) or JP 2001-259554 (and its translation of record).
None of Faruque, Driffort, Miyamoto or JP ‘265, discussed in item no. 7 supra, explicitly disclose the limitations of the instant claims.  Faruque intends to use the aluminum alloys treated as discussed above as automotive body parts; see para. [0029] of Faruque. It would therefore be imperative that they are clean and bright in appearance and free of foreign matter, and thus to remove the foreign matter added to those alloys in the prior art methods would have been considered an obvious step by one of skill in the art. Thym and JP ‘554 indicate that it was known in the art, at the time of filing of the present invention, to remove foreign matter from aluminum alloys by spraying a cleaning agent under pressure which contains liquid and/or gaseous components. See, for instance, the Abstract of Thym or para. [0008-0009] of JP ‘554. The latter reference cleans the alloy after infrared heating, consistent with the prior art and with the present invention.
Thus, the method as disclosed by Faruque et al., (in combination with Driffort et al., Miyamoto et al., or JP 59-179265), further combined with the disclosures of Thym et al. or JP 2001-259554, would have suggested a method as presently claimed to one of ordinary skill in the art.


Response to Arguments
In remarks filed with the present RCE, Applicant notes that none of the previously applied references disclose all of the limitations of independent claim 1 as presently amended.  The examiner agrees, and thus all prior rejections of the claims are withdrawn.  However, the instant claims are now rejected over the disclosure of Faruque, in combination with other prior art, as indicated herein.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 9, 2021